
	
		II
		111th CONGRESS
		2d Session
		S. 3909
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Wyden (for himself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To restore accountability and congressional oversight to
		  the defense contracting process. 
	
	
		1.Short titleThis Act may be cited as the
			 Accountability for Defense Contractors
			 Act.
		2.Restoring
			 congressional notification of indemnificationPublic Law 85–804 is amended by adding at
			 the end the following new section:
			
				5.Reports to
				Congress
					(a)RequirementIf
				the Department of Defense takes any action under authority of this Act during
				any year, the Secretary of Defense shall, by March 15 of the succeeding year,
				submit to Congress a report on all such actions taken by the Department during
				that preceding year. With respect to actions that involve actual or potential
				cost to the United States in excess of $1,000,000, the report shall—
						(1)name the
				contractor;
						(2)state the actual
				cost or estimated potential cost involved;
						(3)describe the
				property or services involved; and
						(4)state further the
				circumstances justifying the action taken.
						(b)OmissionsThere
				may be omitted in a report under subsection (a) any information the disclosure
				of which would be detrimental to the national security, if the Secretary of
				Defense provides justification of such omission to the relevant congressional
				committees.
					.
		3.Prohibition of
			 indemnification for contractors in cases involving gross negligence, willful
			 misconduct, or lack of good faith by contractorsPublic Law 85–804, as amended by section 2,
			 is further amended by adding at the end the following new section:
			
				6.Prohibition of
				indemnification in certain cases
					(a)In
				generalA contractor of the
				Department of Defense shall not be indemnified for—
						(1)government claims
				against the contractor (other than those arising through subrogation);
						(2)a claim, loss, or
				damage caused by gross negligence, willful misconduct, or lack of good faith on
				the part of any of the contractor’s principal officials (as defined by part
				52.250–1 of the Federal Acquisition Regulation); or
						(3)a claim, loss, or damage resulting from an
				unusually hazardous or nuclear risk not specified in the terms of the contract
				and discovered on the site where the contract is performed, or that reasonably
				should have been discovered on the site.
						(b)NotificationIn
				the case of an unusually hazardous or nuclear risk referred to in subsection
				(a)(3), the contractor shall immediately notify the contracting officer of such
				risk upon discovery or when discovery reasonably should have been
				made.
					.
		4.Congressional
			 notification and the loss of indemnification in other cases
			(a)In
			 generalA contract entered
			 into by the Department of Defense under authority that provides for
			 indemnification not authorized by the provisions of law listed in subsection
			 (b) may provide for indemnification of the contractor as the Secretary of
			 Defense determines to be necessary only if—
				(1)the contract
			 complies with the requirements in section 5 of Public Law 85–804 (as added by
			 section 2), relating to notice to Congress; and
				(2)the contract
			 complies with the requirements in section 6 of Public Law 85–804 (as added by
			 section 3), relating to a prohibition on indemnification for certain claims and
			 a requirement for notification.
				(b)Provisions of
			 law listedThe provisions of laws listed in this subsection are
			 as follows:
				(1)Section 2354 of
			 title 10, United States Code.
				(2)The Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601
			 et seq.).
				
